UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2153


NA’STARJA SAUNDERS,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY; KILOLO KIJAKAZI, Acting
Commissioner, Social Security Administration,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:20-cv-00008-NKM-RSB)


Submitted: February 22, 2022                                      Decided: March 9, 2022


Before WILKINSON and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Na’Starja Saunders, Appellant Pro Se. Maija DiDomenico, Assistant Regional Counsel,
Office of General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Na’Starja Saunders appeals the district court’s order accepting the recommendation

of the magistrate judge and upholding the Administrative Law Judge’s (ALJ) decision to

terminate Saunders’s supplemental security income benefits.           “In social security

proceedings, a court of appeals applies the same standard of review as does the district

court. That is, a reviewing court must uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation

and internal quotation marks omitted). “Substantial evidence is that which a reasonable

mind might accept as adequate to support a conclusion. It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d

204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards, and the ALJ’s factual findings are supported by substantial

evidence. Accordingly, we affirm the district court’s judgment upholding the termination

of benefits. Saunders v. Comm’r Soc. Sec., No. 6:20-cv-00008-NKM-RSB (W.D. Va.

Sept. 30, 2021). We dispense with oral argument because the facts and legal contentions

                                             2
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3